Church, S.
Objections are made to the trustees’ accounts herein.
The first objection arises from the following facts: It appears that these trustees have filed their accounts as executors of the deceased, and that a decree was entered settling such accounts. Under such decree it was provided that the balance of the property remaining in the executors’ hands they should pay, transfer and assign to themselves as trustees. Among such property there was enumerated a leasehold on No. 8 Washington square, North, at an inventoried value of $15,000. It appears that the accounts which stated such inventoried value of said leasehold were made up in May or June, and that the decree settling the same was not entered until December, but although this- long time elapsed the decree was presumed to settle the accounts as of the date at which they were presented. During the time of the presenting of their accounts, and the decree entered upon the same, it appears that the executors, as a matter of fact, sold such leasehold for 'the sum of $30,000. They have turned over to themselves as trustees the sum of -$15,000, the amount with which it is claimed they are chargeable under the decree, and objection is made to the present account, because they have not accounted for the full $30,000, which they received from the sale of said, property.
The matter is merely a question of bookkeeping, as there is no question of loss to the parties interested and the executors not having accounted for it they will have to make an account for the same. The mistake seems to me to have originated by the executors not having stated at the time that their decree was entered that-there had been a change in the property since the presentation of their accounts, and not having a direction that they should pay over the full amount which they had received since making their accounts to themselves as trustees. The method adopted by them of entering their decree and then paying but a half seems to me an illogical and unbusinesslike way of *101conducting the matter, but inasmuch as the decree is now entered it seems to me that the only proper way for them to do would be to retain this money and account for it as executors when they make their further accounting.
The first objection is, therefore, overruled.
The second and third objections made to the account are of the same general character and will be considered as one.
It appears that the trustees have made up semi-annual statements and paid over the income semi-annually. They have charged commissions at the rate of five, two and one-half and one per cent, also semi-annually on the amount thus paid over. This is objected to, it being claimed that the entire commissions on the entire income of any of the trusts for one year cannot exceed the above rates. It seems to me that the theory adopted by the trustees in this matter is entirely incorrect. The policy of the statute was to base the commissions on the total income for each year, and by no act of the trustees was there any way that these commissions could be arbitrarily increased. It may be that it is a greater convenience for cestuis que trustent to receive their income semi-annually, and that it is some slight additional labor to make up these accounts semi-annually, although I do not see how there can be any great additional labor occasioned to the trustees by doing this, but assuming for the sake of argument that it is so, that does not justify the trustees in receiving additional compensation. If that theory was once to be followed, a conniving trustee could readily resort to methods by which, while he might do additional work for the estate, his commissions would be largely enhanced. It is not pretended here, of course, that these trustees have done this with any suchi object in view, but we should be careful not to make a decision in an honest case which could be taken advantage of by a conniving, dishonest trustee.
The case quoted by the counsel for the trustees (Matter of Roberts, 40 Misc. Rep. 512), does not, in my judgment, sus*102tain their contention. The sole question that seems to have ■been discussed there is whether the deductions might be made semi-annually, and the court expressly stated in its opinion “ there is no proof that the commissions deducted are not correct.”
Here it is not a question of the deduction of the commissions semi-annually, but that the amount so deducted is much greater than they are entitled to.
The conduct of the trustees is also contrary to the theory as expressed by the courts in the following cases: Matter of Mason, 98 N. Y. 527; Matter of Selleck, 111 id. 264; Beard v. Beard, 140 id. 260.
The second and third objections are, therefore, sustained.
Decreed accordingly.